                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              )   NO. 1:17-CR-192
                                      )
                 v.                   )   (Chief Judge Conner)
                                      )
LOUIS F. PETROSSI,                    )   (Electronically Filed)
                                      )
                 Defendant.           )

                      FINAL ORDER OF FORFEITURE

     Upon the proceedings had heretofore and the Motion of the United

States of America, the Court finds:

     A Preliminary Order of Forfeiture was entered on May 29, 2018,

ordering the defendant to forfeit:

           a. $1,170,940 in U.S. Currency, which the defendant

              personally obtained and benefitted from as a result of the

              violations of 15 U.S.C. § 78ff or 18 U.S.C. § 1343.

     Because the defendant dissipated the above-described property

constituting or derived from any proceeds obtained directly or indirectly

as a result of the offenses, the United States may seek, as a substitute

asset pursuant to 21 U.S.C. § 853(p), forfeiture of any of the defendant’s

property up to the value of the dissipated proceeds.
     Pursuant to Rule 32.2(b)(6)(C) & (c)(1), since the United States

only seeks forfeiture of the proceeds of the crimes, service and

publishing of the Preliminary Order of Forfeiture were not required.

    NOW, THEREFORE, upon motion of the United States of America

for Final Order of Forfeiture, it is hereby ORDERED that:

                 (1)   forfeiture of the defendant’s interest in the above

                       proceeds has become final, made part of the

                       sentence, and included in the judgment;

                 (2)   The United States is entitled to its costs herein;

                 (3)   The United States District Court shall retain

                       jurisdiction in the case for the purpose of

                       enforcing this Order; and

                 (4)   The Clerk is hereby directed to send attested

                       copies of this Order to all counsel of record.



                                   2nd day of _____________
                       Dated this ___           November    2018.


                         /s/ CHRISTOPHER C. CONNER
                       ___________________________________________
                       CHRISTOPHER C. CONNER
                       CHIEF UNITED STATES DISTRICT JUDGE



                                    -2-
